DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
4.	Claims 1-20 are   rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USP 2018/0365908).

As Per Claim 1, Liu et al. (Liu) teaches, a  system, (via a  teleoperation system 290, Fig. 2A) [0078-0079]) comprising: one or more processors; and non-transitory computer readable memory including instructions that, when executed by the one or more processors, cause the system to perform operations [server 210, [0080-0082], Fig.1,  2A-2B, 3B, 4A.) comprising: receiving sensor data from a sensor on an autonomous vehicle navigating to a destination; determining,   whether conditions are present in an environment through which the autonomous vehicle is travelling which prevent the autonomous vehicle from proceeding to the destination;  ([0002], [0005], [0016], [0084], [0098], Figs. 2A, 4A,); transmitting at least a subset of the sensor data to a second system with a request for guidance ([0076],[0078-0082], [0083-[0091]), [0131]); receiving a response to the request that comprises an instruction to navigate the autonomous vehicle to an intermediate destination within a radius of a current position of the autonomous vehicle; and controlling the autonomous vehicle to traverse the environment to the intermediate destination. ( via for controlling and maneuvering ([0133]),  ( [0101-0103], [0113-0120], [0125-0133], [0138]), [0002-0016], [0024-0026]).
However, Liu does not explicitly teaches   determining, based at least in part on the sensor data, an environment through which the autonomous vehicle is travelling which prevent the autonomous vehicle from proceeding to the destination.
However, Liu teaches, “Determining that an intervention is appropriate may comprise analyzing the signal. Analyzing the signal may comprise detecting unexpected data or absence of expected data. Analyzing the signal may comprise evaluating a mismatch between a measured quantity and a model-estimated quantity for the hardware component or software……Analyzing the signal may comprise inferring a malfunction in the hardware component or the software. Analyzing the signal may comprise detecting an unknown object present in the environment of the vehicle. [0006]. Liu also  teaches “to transmit sensor data or data related to driving performance to a remotely located database 34, and to transmit communications that relate to teleoperations [0076]).
 Therefore, Liu has the teachings of transmitting sensor data to remote server. Therefore, it would have been obvious to one ordinary skill in the art to recognize that Liu has the teachings of  determining, based at least in part on the sensor data, an environment through which the autonomous vehicle is travelling which prevent the autonomous vehicle from proceeding to the destination.

As per Claim 2, Liu  teaches the limitation of Claim 1. However, Liu further  teaches, wherein determining whether conditions are present in the environment r determining a presence of an emergency vehicle. ( Liu :  [0106]). [0106-0109]).

As per Claim 3, Liu  teaches the limitation of Claim 2. However, Liu further  teaches, wherein determining the presence of the emergency vehicle comprises: determining the emergency vehicle is operating in an emergency state; and  68determining that the emergency vehicle is operating behind the autonomous vehicle such that the autonomous vehicle needs to make way for the emergency vehicle.  (Liu : [0106]).

As per Claim 4, Liu  teaches the limitation of Claim 1. However, Liu further  teaches, wherein the instruction includes an indication for the autonomous vehicle to rotate to a desired orientation.  ([ via “turn right”, “make a u-turn”, [0132]).  

As per Claim 5, Liu  teaches the limitation of Claim 1. However, Liu further  teaches, wherein the instruction includes an indication for the autonomous vehicle to proceed to the intermediate destination by moving a specified distance away, at a  [0121). [0107]-[0109]).

As per Claim 6, Liu  teaches the limitation of Claim 1. However, Liu further  teaches, wherein the operations further comprise: receiving second sensor data from the sensor; determining, based at least in part on the second sensor data, additional conditions are present in the environment through which the autonomous vehicle is travelling which prevent the autonomous vehicle from proceeding to the destination; and transmit at least a subset of the sensor data associated with the additional conditions to the second system with a second request for guidance. ( [0083-0091]).
 
Claim 7 is being rejected using the same rationale as claim 1.

As per Claim 8, Liu  teaches the limitation of Claim 7. However, Liu further  teaches, wherein the sensor comprises one or more of a LIDAR sensor, a camera, a microphone, or a radar. ([0069]).

As per Claim 9, Liu  teaches the limitation of Claim 7. However, Liu further  teaches, wherein detecting the satisfaction of the set of conditions comprises one or more of: determining that an amount of time the device has been at a current position meets or exceeds a threshold amount of time( [0023],[0145], [0146] Fig.7) ; or determining the presence of an emergency vehicle.  (via the AV system may receive notification from a nearby emergency vehicle and be expected to make way to yield to the emergency vehicle. The teleoperator may assist the AV system to find an appropriate stopping position on the side of the road., [0106]).

As per Claim 10, Liu  teaches the limitation of Claim 9. However, Liu does not explicitly teach , wherein determining the presence of the emergency vehicle comprises: determining the emergency vehicle is operating in an emergency state; and determining that the emergency vehicle is operating behind the device such that the device needs to make way for the emergency vehicle. 
However, Liu teaches, “the AV system may receive notification from a nearby emergency vehicle and be expected to make way to yield to the emergency vehicle”. Which means the emergency vehicle is in emergency state, emergency vehicle is coming either  from front or from behind, both cases , AV system has to make way to yield to the emergency vehicle. Making a way to yield to an emergency vehicle also means to stop  “ by finding an appropriate stopping position on the side of the road” [0106]”.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Liu has the teachings of determining the emergency vehicle is operating in an emergency state; and determining that the emergency vehicle is operating behind the device such that the device needs to make way for the emergency vehicle.

As per Claim 11, Liu  teaches the limitation of Claim 7. However, Liu further  teaches, wherein the intermediate position is within a radius from a current position of the device at a speed less than or equal to a threshold speed.  ( via a confidence level of variables,   (i.e., a velocity) drops below a certain threshold , [0095], Also see ([0012]).

As per Claim 12, Liu  teaches the limitation of Claim 11. However, Liu further  teaches, wherein the device comprises an autonomous vehicle, and wherein the instructions, when executed by the one or more processors, further cause the computer system to: determine a trajectory to control the device to arrive at the destination; and cause the device to traverse an environment according to the trajectory. ( [0002], [0008], [0012], [0018], [0024], [0043]).

As per Claim 13, Liu  teaches the limitation of Claim 7. However, Liu further  teaches, wherein the instruction to navigate a particular way includes instructions to cause the device to rotate and to stop.   ([ via “turn right”, “make a u-turn”, [0132]).  [0008] [0031]  [0107]).

Claim 14 is being rejected using the same rationale as claim 1.

As per Claim 15, Liu  teaches the limitation of Claim 14. However, Liu further  teaches, wherein the sensor comprises one or more of a LIDAR sensor, a camera, a microphone, or a radar. ([0069]).

As per Claim 16, Liu  teaches the limitation of Claim 14. However, Liu  further teaches, wherein determining the condition comprises one or more of: determining that ([0002], [0121]).  or determining a presence of an emergency vehicle proximate to the device.  (via the AV system may receive notification from a nearby emergency vehicle and be expected to make way to yield to the emergency vehicle. The teleoperator may assist the AV system to find an appropriate stopping position on the side of the road., [0106]).

As per Claim 17, Liu  teaches the limitation of Claim 16. However, Liu does not explicitly teach , wherein determining the presence of the emergency vehicle comprises: determining the emergency vehicle is operating in an emergency state; and determining the device is obstructing a path associated with the emergency vehicle.  
However, Liu teaches, “the AV system may receive notification from a nearby emergency vehicle and be expected to make way to yield to the emergency vehicle”. Which means the emergency vehicle is in emergency state, emergency vehicle is coming either  from front or from behind, both cases , AV system has to make way to yield to the emergency vehicle.  Making a way to yield to an emergency vehicle also means that the AV system is obstructing the emergency vehicle path, to stop  “ by finding an appropriate stopping position on the side of the road” [0106]”.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Liu has the teachings of determining the emergency vehicle is operating in an emergency state; and determining that the emergency vehicle is operating behind the device such that the device needs to make way for the emergency vehicle.

As per Claim 18, Liu  teaches the limitation of Claim 14. However, Liu does not explicitly teach, wherein causing, based at least in part on the instruction, the device to move to the intermediate position allows the device to add visibility.  
However, Liu teaches,  detecting vison sensor failure   and transmitting  as teleoperation request 434 to 450 and then to 470  and then fixing that problem. ([0090], [0105],[0114], [0129], [0130]-0133], [0138]).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Liu has the teachings of   causing, the device to move to the intermediate position allows the device to add visibility.  

As per Claim 19, Liu  teaches the limitation of Claim 14. However, Liu  further teaches,  wherein the device is an autonomous vehicle, and wherein the intermediate position comprises one or more of an intermediate location within a radius of a current position or an intermediate location,   ([ via “turn right”, “make a u-turn”, [0132]).  [0008] [0031]  [0107])., [0012]) and wherein causing the device to move to the intermediate position comprises causing the device to move at or below a threshold speed. ( via a confidence level of variables,   (i.e., a velocity) drops below a certain threshold , [0095], Also see ([0012]).

As per Claim 20, Liu  teaches the limitation of Claim 19. However, Liu further teaches,  determining, at the intermediate position, a trajectory to reach a destination; and causing the autonomous vehicle to navigate according to the trajectory to the  [0062], [0063], [0011], [0024], [0027],[0035], [0043],[ 0045-0046], [0065], [0090-0091], [0109]).
 
 
 
 Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663